Remarks
This action is in response to the application filed on 12/16/2020.
Claims 1-18 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-18 are objected to because of the following informalities: 
There are numerous informalities. E.g., 
Claim 1, before “firmware” (lines 5 and 12) and “rewriting” (lines 9 and 10), --the-- appears to be missing.
Claim 2, line 7, after “from” and line 10, before “external”, should “an” be --the--?  
Claim 3, line 2, before “external”, should “an” be --the--?  
Claim 6, line 2, before “external”, should “an” be --the--?  
Clam 7, line 9, should “rewriting firmware” be --the rewriting firmware--or --the rewriting of the firmware--? See lines 15 and 16 for the similar issue. And line 14, before “external”, should “an” be --the--? 
Claim 13, in line 6, before “firmware”, --the-- appears to be missing. 
The above are few examples. Applicant is required to review entire claims for further needed correction and appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 11, and 17 recite “can be” and it renders claims vague and indefinite. In order to advance prosecution on the merits, the Examiner has interpreted the limitation to mean --to be--. 
 Claims 13 and 14 recite “can”. The phrase “can” renders the claim vague and indefinite. In order to advance prosecution on the merits, the Examiner has interpreted the limitation to mean --to--. 
Also, claim 13 recites “and the device rewrites firmware of the device to the transferred firmware” at line 17. It is unclear as to which device is performing the rewriting of the firmware. In order to advance prosecution on the merits, the Examiner has interpreted the limitation to mean that the control device performs the rewriting.

Claims 14-18 mirror the deficiencies of the claim upon which they depend and are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jahn et al (US Patent Application 2017/0351508 A1) in view of Chan (US Patent Application 2015/0058834 A1).
As to claim 1, Jahn teaches a control method of a device (e.g. target device D1) communicably connected to a control device (e.g. firmware management device FMU) by the control device (see e.g. [0056] - the firmware management tool FMT comprises a loading tool interface LTI for the implementation of different loading tools LT1, LT2, LT3 which provide different communication and transport mechanisms for the downloading of the data packets into the devices D1, D2, D3), wherein the method includes a rewriting control of firmware of the device (see Fig.4 and associated text, e.g. [0052] - firmware management system FMS2 for updating firmware FW of devices D1, D2, D3) and the rewriting control includes: 
receiving a rewrite instruction of firmware of the device (See e.g. [0062] - the firmware management tool FMT provides the possibility of automatically calling up and loading firmware updates for a device. Here, the automatic reception can occur via a "Subscribe" query to the software update client SUC, which looks on a software update server SUS for a data packet DP with the corresponding firmware updates. "Subscribe" here means that one registers oneself for a device and automatically receives new updates at the time of the next automated (regular, cyclic) query, acquiring a script for rewriting firmware from an external device The data packets DP each comprise firmware files FWF, firmware-specific loading information FWI as well as data packet information DPI [0054] - the possibility exists of storing data packets DP on a software updating server SUS and of loading said data packets via a software update client SUC via a second data interface DI2 of the firmware management tool FMT into the database DPDB and [0086] -in the data packet DP, in addition to the firmware files and the firmware-specific loading information, a script file is contained, via which the loading process of the firmware file can be controlled in accordance with the features of the device and by executing the script for rewriting firmware, executing acquisition of the firmware (e.g. data packets) from an external device (See e.g. [0053] - The data packets DP each comprise firmware files FWF, firmware-specific loading information FWI as well as data packet information DPI [0054] - the possibility exists of storing data packets DP on a software updating server SUS and of loading said data packets via a software update client SUC via a second data interface DI2 of the firmware management tool FMT into the database DPDB and [0086] -in the data packet DP, in addition to the firmware files and the firmware-specific loading information, a script file is contained, via which the loading process of the firmware file can be controlled in accordance with the features of the device, control of the device so as to be in a state in which rewriting of firmware is enabled (see e.g. [0083] - the data packet DP is loaded from the loading tool LT by means of the " Download" operation of the loading service LS into the device. Subsequently, via the "Send Command" operation, commands are sent to the device in order to set said device in a status or mode that enables the data transfer and the firmware installation, transfer of the acquired firmware to the device, and rewrite of the firmware of the device to the transferred firmware (See e.g. [0061] - The data packet(s) DP selected is/are then loaded by means of the firmware management tool FMT via the loading interface LI and a corresponding loading tool LT1, LT2 or LT3 into the target device D1, D2, D3, [0079] - Via the loading service LS, operations such as " Download," "Upload," "Send Command," as well as "Get Progress Info" are executed, for example, in order to load a data packet DP or data files from the loading tool LT into the device D1 . . . Dn.).

Jahn does not specifically teach the rewrite instruction including first acquisition source information identifying an acquisition source of a script for rewriting firmware and acquiring, based on the first acquisition source information, the script for rewriting firmware from an external device.

In an analogous art, however, Chan teaches a rewrite instruction (e.g. electronic message) including first acquisition source information identifying an acquisition source of a script (e.g. firmware/software update image) for rewriting firmware and acquiring, based on the first acquisition source information, the script for rewriting firmware from an external device (e.g. software distribution center, see Fig.3 and associated text, e.g. [0033] - When a newer version of firmware becomes available for a device, it is distributed to the software distribution centers around the world. The device management service notifies a device of the availability of the new firmware version by sending to the client device an electronic message (e.g., electronic mail, SMS, etc.) that includes a uniform resource locator (URL), link or icon for use in downloading the updated software. Activation or selection of the URL redirects the device to the closest software distribution access point (geographically) where it downloads the latest software update image.



As to claim 2, Jahn also teaches the method according to claim 1, wherein the method further includes a readout control of data from the device (e.g. get device info), and the readout control includes: receiving a data readout instruction, the readout instruction including second acquisition source information identifying an acquisition source of a script for reading out data (see e.g. [0017] - the device-specific loading information can be provided together with the firmware-specific loading information in the data packet and loaded into the loading tool , [0020] - the data packet can also contain script files which contain information on an adaptation of the loading process to, for example, special properties or behavioral patterns of target devices, [0078] -  via communication commands such as "Get Device Information" or "Get Device Status," different types of static or dynamic device information are queried in the device, acquiring, based on the second acquisition source information, from the external device, the script for reading out data (see e.g. [0058] - at least one of the network interfaces NI1, NI2, NI3 is designed in order to detect, in accordance with the characteristic of the network N, devices D1, D2, D3 of the network N and acquire the device-specific loading information DI1, DI2, DI3 thereof. The detected devices D1, D2, D3 as well as the device-specific loading information DI1, DI2, DI3 thereof are stored as a device list DL or network topology NT in a database DLDB of the second data storage DR2; and by executing the script for reading out data, reading out data from the device and outputting the data to an external device (see e.g. [0058] - at least one of the network interfaces NI1, NI2, NI3 is designed in order to detect, in accordance with the characteristic of the network N, devices D1, D2, D3 of the network N and acquire the device-specific loading information DI1, DI2, DI3 thereof. The detected devices D1, D2, D3 as well as the device-specific loading information DI1, DI2, DI3 thereof are stored as a device list DL or network topology NT in a database DLDB of the second data storage DR2 and [0059] - By means of the firmware management tool FMT, an analysis of the information contained in the databases DLDB, DPDB is carried out, wherein, on the basis of the device information DI1, DI2, DI3, which contains device ID information, current firmware version information, device type information, storage information and/or loading information, as well as the firmware-specific information FWI which contains information on which loading tool is to be used, a selection is made as to the device D1, D2, D3 in which the firmware FW1, FW2, FW3 is to be updated and the loading parameters and loading "Plug-in" with which this is to occur).

As to claim 3, Jahn also teaches wherein the data from the device includes data of an external device connected to the device (See e.g. [0059] - By means of the firmware management tool FMT, an analysis of the information contained in the databases DLDB, DPDB is carried out, wherein, on the basis of the device information DI1, DI2, DI3, which contains device ID information, current firmware version information, device type information, storage information and/or loading information, as well as the firmware-specific information FWI which contains information on which loading tool is to be used, a selection is made as to the device D1, D2, D3 in which the firmware FW1, FW2, FW3 is to be updated and the loading parameters and loading "Plug-in" with which this is to occur).

As to claim 4, Chan further teaches wherein the instruction is given using - 23 -P219-0440WOUS an SMS (short message) [or a PUSH notification.] (See e.g. [0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jahn to incorporate/implement the limitations as taught by Chan in order to provide a more efficient method/system of distributing software for use in updating various client devices, as suggested by Chan ([0007]).

As to claim 5, Jahn also teaches wherein the acquisition of firmware from the external device includes designation and acquisition of predetermined firmware among a plurality of pieces of firmware that can be used in the device (See e.g. [0054] - the possibility exists of storing data packets DP on a software updating server SUS and of loading said data packets via a software update client SUC via a second data interface DI2 of the firmware management tool FMT into the database DPDB. This process can comprise both a manual and also an automatic (cyclic) checking or querying for new updates or updates that are not yet available--in accordance with the device list and [0062] - Suitable data packets DP can then be loaded and imported via the software update client SUC into the database DPDB of the firmware management tool FMT).

As to claim 6, Jahn also teaches wherein the control method further includes a step of executing communication with an external device via a communication unit communicably connected to the control device (See e.g. [0054] - the possibility exists of storing data packets DP on a software updating server SUS and of loading said data packets via a software update client SUC via a second data interface DI2 of the firmware management tool FMT into the database DPDB.

As to claim 7, Jahn teaches a control device (e.g. firmware management device FMU) comprising: a processor (See e.g. [0052] - The firmware management system FMS2 comprises a firmware management device FMU such as a personal computer or a mobile hand-held device comprising a data processing unit such as microcontroller MC, in which a firmware management tool FMT is implemented,  a memory (see e.g. [0052] - The firmware management system FMS2 comprises a firmware management device FMU such as a personal computer or a mobile hand-held device comprising a data processing unit such as microcontroller MC, in which a firmware management tool FMT is implemented; the firmware management device must have a memory, as a personal computer and mobile device are known to include memory) and an interface unit communicably connected to a device (See e.g. [0056] - the firmware management tool FMT comprises a loading tool interface LTI for the implementation of different loading tools LT1, LT2, LT3 which provide different communication and transport mechanisms for the downloading of the data packets into the devices D1, D2, D3 , wherein the processor controls rewriting of firmware of the device (see Fig.4 and associated text, e.g. [0052] - firmware management system FMS2 for updating firmware FW of devices D1, D2, D3) and the control of rewriting includes: 
receiving, by the processor, an instruction to rewrite firmware of the device (See e.g. [0062] - the firmware management tool FMT provides the possibility of automatically calling up and loading firmware updates for a device. Here, the automatic reception can occur via a "Subscribe" query to the software update client SUC, which looks on a software update server SUS for a data packet DP with the corresponding firmware updates. "Subscribe" here means that one registers oneself for a device and automatically receives new updates at the time of the next automated (regular, cyclic) query, acquiring, by the processor,  a script for rewriting firmware from an external device (See e.g. [0053] - The data packets DP each comprise firmware files FWF, firmware-specific loading information FWI as well as data packet information DPI [0054] - the possibility exists of storing data packets DP on a software updating server SUS and of loading said data packets via a software update client SUC via a second data interface DI2 of the firmware management tool FMT into the database DPDB and [0086] -in the data packet DP, in addition to the firmware files and the firmware-specific loading information, a script file is contained, via which the loading process of the firmware file can be controlled in accordance with the features of the device and by executing, by the processor, the script for rewriting firmware, executing acquisition of the firmware (e.g. data packets) from an external device (See e.g. [0053] - The data packets DP each comprise firmware files FWF, firmware-specific loading information FWI as well as data packet information DPI [0054] - the possibility exists of storing data packets DP on a software updating server SUS and of loading said data packets via a software update client SUC via a second data interface DI2 of the firmware management tool FMT into the database DPDB and [0086] -in the data packet DP, in addition to the firmware files and the firmware-specific loading information, a script file is contained, via which the loading process of the firmware file can be controlled in accordance with the features of the device, controlling the device so as to be in a state in which rewriting of firmware is enabled (see e.g. [0083] - the data packet DP is loaded from the loading tool LT by means of the " Download" operation of the loading service LS into the device. Subsequently, via the "Send Command" operation, commands are sent to the device in order to set said device in a status or mode that enables the data transfer and the firmware installation, transferring the acquired firmware to the device, and rewriting the firmware of the device to the transferred firmware (See e.g. [0061] - The data packet(s) DP selected is/are then loaded by means of the firmware management tool FMT via the loading interface LI and a corresponding loading tool LT1, LT2 or LT3 into the target device D1, D2, D3, [0079] - Via the loading service LS, operations such as " Download," "Upload," "Send Command," as well as "Get Progress Info" are executed, for example, in order to load a data packet DP or data files from the loading tool LT into the device D1 . . . Dn.).

Jahn does not specifically teach the instruction for rewriting firmware of the device including first acquisition source information identifying an acquisition source of a script for rewriting firmware and acquiring, by the processor, based on the first acquisition source information, the script for rewriting firmware from an external device.

In an analogous art, however, Chan teaches the instruction for rewriting firmware of the device (e.g. electronic message) including first acquisition source information identifying an acquisition source of a script (e.g. firmware/software update image) for rewriting firmware and acquiring, by the processor (see e.g. [0079]) based on the first acquisition source information, the script for rewriting firmware from an external device (e.g. software distribution center, see Fig.3 and associated text, e.g. [0033] - When a newer version of firmware becomes available for a device, it is distributed to the software distribution centers around the world. The device management service notifies a device of the availability of the new firmware version by sending to the client device an electronic message (e.g., electronic mail, SMS, etc.) that includes a uniform resource locator (URL), link or icon for use in downloading the updated software. Activation or selection of the URL redirects the device to the closest software distribution access point (geographically) where it downloads the latest software update image.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jahn to incorporate/implement the limitations as taught by Chan in order to provide a more efficient method/system of distributing software for use in updating various client devices, as suggested by Chan ([0007]).
As to claim 8, the limitation of claim 8 is substantially similar to the limitations of claim 2, and therefore, is rejected for the reasons stated above.
As to claim 9, the limitation of claim 9 is substantially similar to the limitations of claim 3, and therefore, is rejected for the reasons stated above.
As to claim 10, the limitation of claim 10 is substantially similar to the limitations of claim 4, and therefore, is rejected for the reasons stated above.
As to claim 11, the limitation of claim 11 is substantially similar to the limitations of claim 5, and therefore, is rejected for the reasons stated above.
As to claim 12, the limitation of claim 12 is substantially similar to the limitations of claim 6, and therefore, is rejected for the reasons stated above.
As to claim 13, the limitation of claim 13 is substantially similar to the limitations of claim 1, and therefore, is rejected for the reasons stated above.
As to claim 14, the limitation of claim 14 is substantially similar to the limitations of claim 2, and therefore, is rejected for the reasons stated above.
As to claim 15, the limitation of claim 15 is substantially similar to the limitations of claim 3, and therefore, is rejected for the reasons stated above.
As to claim 16, the limitation of claim 16 is substantially similar to the limitations of claim 4, and therefore, is rejected for the reasons stated above.
As to claim 17, the limitation of claim 17 is substantially similar to the limitations of claim 5, and therefore, is rejected for the reasons stated above.
As to claim 18, the limitation of claim 18 is substantially similar to the limitations of claim 6, and therefore, is rejected for the reasons stated above.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        



/S. Sough/SPE, AU 2192